 In the Matter of THOMAS &HOWARDCOMPANY OFCHARLESTON, EM-PLOYERandFOOD, TOBACCO,AGRICULTURAL & ALLIED WORKERS UNIONOF AMERICA, CIO, LOCAL 15, PETITIONERCase No. 10-R-2110.-Decided November 8, 1946Mr. Walter B. Wilbur,of Charleston, S. C., for the Employer.Messrs. Reuel StanfieldandWilliam Hopps,of Charleston, S. C.,for the Petitioner.Mr. Carl R. Barnes,of Charleston, S. C., for the Intervenor.Mr. Samuel G. Hamilton,of counsel to the Board.IDECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Charles-ton, South Carolina, on September 19, 1946, before William M. Pate,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGSOF FACTI.THE BUSINESS OF THE EMPLOYERThomas & Howard Company of Charleston is engaged in the whole-sale grocery business at Charleston, South Carolina.During the pastyear the Employer purchased in excess of $500,000 worth of materials,of which approximately 75 percent represented shipments from pointsoutside the State of South Carolina.During the same period, theEmployer's sales were in excess of $500,000, all of which were madewithin the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N. L. R. B., No. 91.619 620DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local 897, herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning-the representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree and we find that all production and maintenanceemployees of the Employer, including truck drivers, helpers, porters,and common laborers, but excluding office and clerical employees,salesmen, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Thomas & Howard Companyof Charleston, Charleston, South Carolina, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4,-among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who THOMAS & HOWARD COMPANY OF CHARLESTON621present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Food, Tobacco,Agricultural & Allied Workers Union of America, CIO, Local 15, orby International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local 897, AFL, for the purposes ofcollective bargaining, or by neither.0